DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


This Office Action is in response to the amendment filed on 9/9/2022.  This action is made FINAL.

Claims 1-21 are pending and they are presented for examinations.

Response to Arguments

Applicant's arguments filed regarding claims 1, 8 and 15 has been considered but found to be unpersuasive based on 35 USC § 112 rejection below.
 
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim(s) 1-21 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 (similarly claims 8 and 15) recite: “an instruction requiring the hypervisor to perform a system management function”.  After careful review of the specification (e.g. p.21 lines 3-19), the examiner was unable to find any disclosure which discloses an instruction which requires a hypervisor to perform a system management function.  The specification discloses hypervisor “may” (emphasis added) perform a system management function of the virtual machine, which does not disclose hypervisor “requiring” (emphasis added) to perform a system management function.  
Furthermore, the amended claims additionally recite “hypervisor to perform a system management function”.  However, the specification recites hypervisor/virtual machine manager “may exercise a system management function of the virtual machine to handle the event”.  Thus, the system management function is the system management function of the virtual machine not the system management function of the hypervisor.

Claims 2-7, 9-14 and 16-21 which depends of claims 1, 8 and 15 are rejected based on rejection of its corresponding dependent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 7-11, 14-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinto et al. (Pub 20160321113) (hereafter Pinto) in view of Bolic et al. (Pub 20160210167) (hereafter Bolic).

As per claim 1, Pinto teaches:
An information handling system, comprising: 
a plurality of hardware accelerator devices; and ([Paragraph 5], For many applications it is desirable that, in addition to the processing resources available in the compute node, one or more of the virtual machines may make use of hardware accelerators for performing certain functions.)
a processor subsystem having access to a memory subsystem and having access to the plurality of hardware accelerator devices, wherein the memory subsystem stores instructions executable by the processor subsystem, the instructions, when executed by the processor subsystem, causing the processor subsystem to: ([Paragraph 8], a virtualization manager providing an interface between the at least one hardware accelerator and the compute node, the virtualization manager comprising an address translation circuit adapted to translate, for the at least one hardware accelerator, virtual memory addresses into corresponding physical memory addresses to permit communication between the one or more hardware accelerators and the plurality of virtual machines.)
responsive to issuance of, by an application executing on a virtual machine of a hypervisor executing on the processor subsystem, an instruction requiring the hypervisor to perform a system management function, triggering use of a hardware by invoking a virtual acceleration manager of the hypervisor to handle the instruction; ([Paragraph 65], Send command to accelerator: the MCU for example controls when each hardware accelerator is triggered to start and stop a computation, for example using “start computation” and “stop computation” commands respectively.  [Paragraph 59], Attach accelerator: this command is for example used when time sharing and QoS functionalities are enabled. This command is for example used by the hypervisor to bind a virtual machine to an accelerator. The command for example comprises a parameter indicating how binding is to be implemented, e.g. the accelerator is dedicated to a VM or time shared. For example, the parameter indicates the QoS level, which could for example indicate the priority level of the VM in case of time sharing, or whether exclusive access to the accelerator is requested;  [Paragraph 92], Firmware executed by the MCU 402 is for example in charge of implementing a specific scheduling policy according to the QoS requirements of the applications.  [Paragraph 5], For many applications it is desirable that, in addition to the processing resources available in the compute node, one or more of the virtual machines may make use of hardware accelerators for performing certain functions. For example, for certain video processing operations such as video encoding or decoding, hardware implementations are able to provide faster processing times than software implementations.  [Paragraph 96], n operation 617, the VM scheduling properties are for example set, for example indicating that the VM is to have exclusive use of the accelerator or to configure the VM priority for time-shared scheduling of the accelerator, and the computation by the accelerator can be started.  [Paragraph 47], In particular, each of the virtual machines for example comprises a software module, provided for example by the hypervisor 212, implementing one or more virtual accelerator interfaces 308 that manage the interface between the virtual machine and a hardware accelerator via the hypervisor 212 and the FPGA virtualization manager 306.)
determine by the virtual acceleration manager one of the plurality of hardware accelerator devices as a selected hardware accelerator based on the amount of data to be transferred; and
distribute by the virtual acceleration manager the instruction to the selected hardware accelerator device. ([Paragraph 5], For many applications it is desirable that, in addition to the processing resources available in the compute node, one or more of the virtual machines may make use of hardware accelerators for performing certain functions. For example, for certain video processing operations such as video encoding or decoding, hardware implementations are able to provide faster processing times than software implementations. [Paragraph 89], Thus, in this case, the virtual machine comprises software and also a hardware implementation of the functionality that is to be accelerated. [Paragraph 96], In operation 617, the VM scheduling properties are for example set, for example indicating that the VM is to have exclusive use of the accelerator or to configure the VM priority for time-shared scheduling of the accelerator, and the computation by the accelerator can be started. [Paragraph 59], Attach accelerator: this command is for example used when time sharing and QoS functionalities are enabled. This command is for example used by the hypervisor to bind a virtual machine to an accelerator. The command for example comprises a parameter indicating how binding is to be implemented, e.g. the accelerator is dedicated to a VM or time shared. For example, the parameter indicates the QoS level, which could for example indicate the priority level of the VM in case of time sharing, or whether exclusive access to the accelerator is requested;)
However, Pinto does not explicitly disclose determine by the virtual acceleration manager an amount of data to be transferred between the processor subsystem and the hardware accelerator; 
determine by the virtual acceleration manager one of the plurality of hardware accelerator devices as a selected hardware accelerator based on the amount of data to be transferred;
Bolic teaches determine by the virtual acceleration manager an amount of data to be transferred between the processor subsystem and the hardware accelerator; 
determine by the virtual acceleration manager one of the plurality of hardware accelerator devices as a selected hardware accelerator based on the amount of data to be transferred;
 ([Paragraph 41], the command channel may be used to transfer the number of the application that a VM needs to use on the hardware acceleration module 218 and the size of data in the data pool that needs to be transferred to the hardware acceleration module 218, among other similar information. For example, a VM may have a 4 MB data pool, but it may request 256 KB data in the data pool to be transferred for a processing on the hardware acceleration module 218.  [Paragraph 46], A site of a shared data pool by the VMs may imply the maximum data transfer bandwidth. For example, VM1 204 assigned with 4 MB data pool may transfer as much as 4 MB data for each request to the hardware acceleration module 218, while VM2 208 assigned with 512 KB data pool may transfer as much as 512 KB data per request. When the two VMs contend for using the same application on the hardware acceleration module 218 and the acceleration procedures need to send more than 512 KB data, VM2 208 may be slower because it needs to send more requests to finish the entire acceleration. To provide the VMs with different maximum data transfer bandwidths, a split driver designer may regulate the size of the shared data pool in each VM's frontend driver and the privileged VM's backend driver at the frontend/backend driver loading time.)
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Pinto wherein a plurality of hardware accelerators are provide within a virtualized environment comprising virtual machine(s), an application running within the virtual machine issues an instruction to trigger an event which virtual acceleration manager (i.e. virtual accelerator interface of the hypervisor) to execute an instruction to use a selected hardware accelerator from a plurality of hardware accelerator devices, into teachings of Bolic wherein an amount of data to be transferred to an accelerator is determined and accelerator is selected based on amount of data, because this would enhance the teachings of Pinto wherein by determining the size/amount of data to be transferred, proper (i.e. efficient) selection of accelerator can be determined based on current configuration and availability of resources needed.


As per claim 2, rejection of claim 1 is incorporated:
Bolic teaches wherein the instructions are further for causing the virtual acceleration manager to determine the selected hardware accelerator based on individual interface speeds associated with each of the plurality of hardware accelerator devices. ([Paragraph 41], the command channel may be used to transfer the number of the application that a VM needs to use on the hardware acceleration module 218 and the size of data in the data pool that needs to be transferred to the hardware acceleration module 218, among other similar information. For example, a VM may have a 4 MB data pool, but it may request 256 KB data in the data pool to be transferred for a processing on the hardware acceleration module 218.  [Paragraph 46], A site of a shared data pool by the VMs may imply the maximum data transfer bandwidth. For example, VM1 204 assigned with 4 MB data pool may transfer as much as 4 MB data for each request to the hardware acceleration module 218, while VM2 208 assigned with 512 KB data pool may transfer as much as 512 KB data per request. When the two VMs contend for using the same application on the hardware acceleration module 218 and the acceleration procedures need to send more than 512 KB data, VM2 208 may be slower because it needs to send more requests to finish the entire acceleration. To provide the VMs with different maximum data transfer bandwidths, a split driver designer may regulate the size of the shared data pool in each VM's frontend driver and the privileged VM's backend driver at the frontend/backend driver loading time. [Paragraph 40], A data pool may be shared between a guest VM and the privileged VM through various mechanisms with VMMs such as a grant table mechanism. To achieve the sharing of a data pool between the VMs, the grant references of these shared memory pages in a data pool may be filled in an extra shared memory page which may act as a page directory. The shared memory pages in the data pool, acting as DMA buffers, may be exposed to the bus master DMA controller residing in the hardware acceleration module 218.)
	Pinto also teaches ([Paragraph 59], Attach accelerator: this command is for example used when time sharing and QoS functionalities are enabled. This command is for example used by the hypervisor to bind a virtual machine to an accelerator. The command for example comprises a parameter indicating how binding is to be implemented, e.g. the accelerator is dedicated to a VM or time shared. For example, the parameter indicates the QoS level, which could for example indicate the priority level of the VM in case of time sharing, or whether exclusive access to the accelerator is requested;  [Paragraph 20], According to one embodiment, the hypervisor of the compute node is adapted to instruct the virtualization manager to assign one or said partitions to one of the virtual machines by updating a partition table indicating the assignment of each hardware accelerator to one or more of the plurality of virtual machines.)

As per claim 3, rejection of claim 2 is incorporated:
Bolic teaches wherein the individual interface speeds are interface speeds associated with Peripheral Component Interconnect Enhanced interfaces coupled to the plurality of hardware accelerator devices. ([Paragraph 41], the command channel may be used to transfer the number of the application that a VM needs to use on the hardware acceleration module 218 and the size of data in the data pool that needs to be transferred to the hardware acceleration module 218, among other similar information. For example, a VM may have a 4 MB data pool, but it may request 256 KB data in the data pool to be transferred for a processing on the hardware acceleration module 218.  [Paragraph 46], A site of a shared data pool by the VMs may imply the maximum data transfer bandwidth. For example, VM1 204 assigned with 4 MB data pool may transfer as much as 4 MB data for each request to the hardware acceleration module 218, while VM2 208 assigned with 512 KB data pool may transfer as much as 512 KB data per request. When the two VMs contend for using the same application on the hardware acceleration module 218 and the acceleration procedures need to send more than 512 KB data, VM2 208 may be slower because it needs to send more requests to finish the entire acceleration. To provide the VMs with different maximum data transfer bandwidths, a split driver designer may regulate the size of the shared data pool in each VM's frontend driver and the privileged VM's backend driver at the frontend/backend driver loading time. [Paragraph 36], In some examples, a peripheral component interface express (PCIe) or similar interface may be employed as the communication channel and the direct memory access (DMA) technique for efficient transfer of data to and from the host server memory.) 

As per claim 4, rejection of claim 1 is incorporated:
Bolic teaches wherein the instructions are further for causing the virtual acceleration manager to determine the selected hardware accelerator based on individual communication bandwidths associated with each of the plurality of hardware accelerator devices. ([Paragraph 41], the command channel may be used to transfer the number of the application that a VM needs to use on the hardware acceleration module 218 and the size of data in the data pool that needs to be transferred to the hardware acceleration module 218, among other similar information. For example, a VM may have a 4 MB data pool, but it may request 256 KB data in the data pool to be transferred for a processing on the hardware acceleration module 218.  [Paragraph 46], A site of a shared data pool by the VMs may imply the maximum data transfer bandwidth. For example, VM1 204 assigned with 4 MB data pool may transfer as much as 4 MB data for each request to the hardware acceleration module 218, while VM2 208 assigned with 512 KB data pool may transfer as much as 512 KB data per request. When the two VMs contend for using the same application on the hardware acceleration module 218 and the acceleration procedures need to send more than 512 KB data, VM2 208 may be slower because it needs to send more requests to finish the entire acceleration. To provide the VMs with different maximum data transfer bandwidths, a split driver designer may regulate the size of the shared data pool in each VM's frontend driver and the privileged VM's backend driver at the frontend/backend driver loading time. [Paragraph 36], In some examples, a peripheral component interface express (PCIe) or similar interface may be employed as the communication channel and the direct memory access (DMA) technique for efficient transfer of data to and from the host server memory.  [Paragraph 40], A data pool may be shared between a guest VM and the privileged VM through various mechanisms with VMMs such as a grant table mechanism. To achieve the sharing of a data pool between the VMs, the grant references of these shared memory pages in a data pool may be filled in an extra shared memory page which may act as a page directory. The shared memory pages in the data pool, acting as DMA buffers, may be exposed to the bus master DMA controller residing in the hardware acceleration module 218.)
	Pinto also teaches ([Paragraph 59], Attach accelerator: this command is for example used when time sharing and QoS functionalities are enabled. This command is for example used by the hypervisor to bind a virtual machine to an accelerator. The command for example comprises a parameter indicating how binding is to be implemented, e.g. the accelerator is dedicated to a VM or time shared. For example, the parameter indicates the QoS level, which could for example indicate the priority level of the VM in case of time sharing, or whether exclusive access to the accelerator is requested;  [Paragraph 20], According to one embodiment, the hypervisor of the compute node is adapted to instruct the virtualization manager to assign one or said partitions to one of the virtual machines by updating a partition table indicating the assignment of each hardware accelerator to one or more of the plurality of virtual machines.)


As per claim 7, rejection of claim 1 is incorporated:
Bolic teaches wherein the plurality of hardware accelerator devices comprises a plurality of graphics processing units. ([Paragraph 3], Graphical processing unit (GPU)- and field programmable gate array (FPGA)-based hardware accelerators are also gaining popularity in the server industry. Accelerators speed up computationally intensive parts of an application.)

As per claims 8-11 and 14.  These are method claims corresponding to the system claims 1-4 and 7.  Therefore, rejected based on similar rationale.

As per claims 15-18 and 21.  These are article of manufacture comprising non-transitory computer-readable medium claims corresponding to the system claims 1-4 and 7.  Therefore, rejected based on similar rationale.

As per claims 19 and 20.  These are article of manufacture comprising non-transitory computer-readable medium claims corresponding to the system claims 5 and 6.  Therefore, rejected based on similar rationale.

Claim(s) 5, 6, 12, 13, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinto in view of Bolic and further in view of Schardt et al. (Pub 20200177452) (hereafter Schardt).

As per claim 5, rejection of claim 1 is incorporated:
However, Pinto and Bolic do not explicitly disclose wherein the instructions are further for causing the virtual acceleration manager to determine the selected hardware accelerator based on individual performance indexes associated with each of the plurality of hardware accelerator devices.
Schardt teaches hardware accelerator is selected based on individual performance indexes associated with each of the plurality of hardware accelerator devices. ([Paragraph 97], Some specific examples are provided in FIGS. 28-33 to illustrate some of the concepts discussed above. The accelerator scoring catalog 2800 includes nine entries, one for each of nine different accelerators named Acc1 through Acc9 as shown on the left side of FIG. 28. The fourteen columns to the right of the Name column in the accelerator scoring catalog 2800 in FIG. 28 correspond, in order, to the accelerator scoring criteria 2705 through 2770 shown in FIG. 27… The Speed column includes a value that indicates speed of the accelerator. Again, for the ease of illustration, we assume four different speed ranges S1, S2, S3 and S4 are defined for the accelerators, and each accelerator will have a speed that lies within one of these defined ranges…)
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Pinto and Bolic wherein a plurality of hardware accelerators are provide within a virtualized environment comprising virtual machine(s), an application running within the virtual machine issues an instruction to trigger an event which virtual acceleration manager (i.e. virtual accelerator interface of the hypervisor) to execute an instruction to use a selected hardware accelerator from plurality of hardware accelerators based on amount of data to be transferred, into teachings of Schardt wherein an accelerator is selected based on various attributes associated with each of plurality of hardware accelerator device, because this would enhance the teachings of Pinto and Bolic wherein by creating an accelerator scoring catalog which includes performance indexes associated with each hardware accelerators, an accelerator which satisfies the  acceleration requirement can be selected.

As per claim 6, rejection of claim 5 is incorporated:
Schardt teaches wherein each individual performance index is based on one or more of a memory type, a memory frequency, an internal bus width, interface speed, an available free memory, a task memory affinity percentage, and an available work load percentage of a hardware accelerator device associated with the individual performance index. ([Paragraph 97], Some specific examples are provided in FIGS. 28-33 to illustrate some of the concepts discussed above. The accelerator scoring catalog 2800 includes nine entries, one for each of nine different accelerators named Acc1 through Acc9 as shown on the left side of FIG. 28. The fourteen columns to the right of the Name column in the accelerator scoring catalog 2800 in FIG. 28 correspond, in order, to the accelerator scoring criteria 2705 through 2770 shown in FIG. 27… The Speed column includes a value that indicates speed of the accelerator. Again, for the ease of illustration, we assume four different speed ranges S1, S2, S3 and S4 are defined for the accelerators, and each accelerator will have a speed that lies within one of these defined ranges…)


As per claims 12 and 13.  These are method claims corresponding to the system claims 5 and 6.  Therefore, rejected based on similar rationale.

As per claims 19 and 20.  These are article of manufacture comprising non-transitory computer-readable medium claims corresponding to the system claims 5 and 6.  Therefore, rejected based on similar rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG U KIM/Primary Examiner, Art Unit 2196